Hurt, Judge.
This court, in McElhenny v. The State, 12 Texas Court of Appeals, 231, held that “it is not every house to which prostitutes and vagabonds resort that thereby becomes a disorderly house within the meaning and intent of article 396 of the Penal Code.” In this case, as in that cited, the evidence shows that defendant was engaged in carrying on a legitimate business. That prostitutes and vagabonds resorted to that house for the purpose of buying and drinking beer, does not bring the place within the inhibition of the statute.
Because the evidence does not warrant the conviction, the ' judgment is reversed and the cause remanded.

Reversed and remanded.